UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 UNITED STATES,

              Plaintiff,

       V.                                               19-CV-51
                                                        ORDER
 $9,300.00 UNITED STATES
 CURRENCY,

              Defendant.




      On January 8, 2019, the United States filed a verified complaint for forfeiture,

naming as an in rem defendant $9,300.00 United States currency that had been seized

from the residence of the claimant, John Bollinger. Docket Item 1. On March 25, 2019,

Bellinger filed an answer to the complaint and a claim for the defendant currency.

      On March 28, 2019, this Court referred this case to United States Magistrate

Judge Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 8. On October 31, 2019, the government moved to strike Bellinger's

answer and claim as a sanction under Rule 37(d) of the Federal Rules of Civil

Procedure for failure to attend a deposition and respond to interrogatories. See Docket

Item 10. Bollinger did not respond to that motion. On January 8, 2020, Judge Scott

issued a Report and Recommendation ("R&R")finding that the government's motion

should be granted. Docket Item 13. The parties did not object to the R&R, and the time

to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court
must conduct a de novo review of those portions of a magistrate judge's

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither section 636 nor Rule 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

V. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

carefully reviewed Judge Scott's R&R. Based on that review and the absence of any

objections, the Court accepts and adopts Judge Scott's recommendation to grant the

government's motion.

       For the reasons stated above and in the R&R, the government's motion to strike

Bellinger's answer and claim. Docket Item 10, is GRANTED; and the Clerk of the Court

shall terminate Bellinger as a party to this action. A warrant hearing is scheduled for

03/20/20 at 9:00 AM at the U.S. Courthouse, 2 Niagara Square, Buffalo, NY 14202-

3350 before Hon. Lawrence J. Vilardo.




       SO ORDERED.


Dated:        February fO, 2020
              Buffalo, New York




                                                    tENCEJ. VILARDO
                                              UNITED STATES DISTRICT JUDGE
